Citation Nr: 1231207	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946.  He died in January 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was previously before the Board in April 2012.  The Board remanded the claim for an additional medical opinion.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in January 2008.  The death certificate shows that the primary cause of death was asystole due to renal failure.  Other significant conditions contributing to death but not resulting in the underlying cause of death were lung cancer, an ischemic leg, chronic obstructive pulmonary disease, and deep vein thrombosis.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) rated as 30 percent disabling.

The appellant alleges that the Veteran's death was, at least in part, caused by exposure to asbestos in service.  The Veteran served as a fireman in the USS Independence while in service.  Therefore, for purposes of this remand, exposure to asbestos in service is conceded.

In the April 2012 remand, the Board noted that the claims file contained two opposing medical opinions.  In support of her claim, the appellant submitted an April 2008 letter from Dr. S.U.G., the Veteran's treating physician, wherein he stated that that the Veteran's cancer was as likely as not caused by exposure to asbestos.  Dr. G. acknowledged that the Veteran had smoked for approximately 30 years but had stopped smoking.  The Veteran's son informed him that the Veteran was exposed to asbestos in service. 

A VA opinion was obtained in January 2012.  The examiner, a physician's assistant opined that the cause of death appeared to be directly related to non small cell lung cancer, and that the disorder was not caused by or the result of military service.  The physician assistant noted that there had been no workup of asbestosis.

In the April 2012 remand the Board found that "an opinion by a VA physician whose expertise is equal to the private physician's is in order."  The Board specifically instructed that an internist review the claims folder and prepare an opinion.   

In July 2012, an addendum opinion was provided by the same physician's assistant from the January 2012 opinion.  An internist did not review the file.  The addendum opinion did not directly address the April 2008 private physician's opinion.  Further, the addendum lacked a rationale for the opinion that the Veteran's non-small cell lung cancer was not caused by or a result of military service.

The Board is obligated by law to ensure that VA complies with remand directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, a VA internist must review the claims file, to include the April 2008 positive opinion of private physician S.U.G., and provide the required opinions with a supportive rationale. 

The Board notes that the "the appellant's representative has argued that PTSD aggravated the Veteran's disability and contributed to his death."  As no medical evidence has been presented in support of this theory, no further development is in order until the appellant presents competent evidence in support of such a theory.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must forward the claims files and a copy of this remand to a VA internist for a medical opinion.  The internist must further be provided access to Virtual VA.  Following a review of the record the internist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the cause of the Veteran's death was related to service, to include due to in-service exposure to asbestos.  The examiner is hereby informed that the Board has accepted as true the allegation that the Veteran was exposed to asbestos while on active duty.  The examiner must specifically address whether he/she agrees with the April 2008 opinion offered by Dr. S.U.G., and explain the reasons why he/she agrees or disagrees.  Any opinion addressing the question presented above must be supported by a well reasoned written rationale.  

2.  After the development requested has been completed the RO/AMC must review the reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  Thereafter, the RO should readjudicate the claim.  If any benefit is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

